Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made as of the
30th day of December 2008 (the “Restatement Date”) between Salary.com, Inc., a
Delaware corporation (the “Company”), and Gregory Kent Plunkett (the
“Executive”).

WHEREAS, the Executive is and has been employed by the Employer and is currently
the Company’s Chairman of the Board, President and Chief Executive Officer;

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms
contained herein;

WHEREAS, the Company and the Executive originally entered into an Executive
Employment & Compensation Agreement effective as of November 25, 2002 and a
First Amendment to Executive Employment & Compensation Agreement dated
December 17, 2004, which were amended and restated in their entirety by an
Employment Agreement between the Company and the Executive (the “Prior
Agreement”) dated as of the 1st day of January 2007 (the “Effective Date”);

WHEREAS, the Company and the Executive each desire to make certain amendments to
the Prior Agreement in order to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”);



--------------------------------------------------------------------------------

WHEREAS, the Employer and the Executive desire to amend and restate the Prior
Agreement in its entirety as of the Restatement Date by entering into this
Agreement that will fully supersede the Prior Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment. Subject to the termination provisions contained herein, the term
of this Agreement shall extend from the Effective Date until the third
anniversary of the Effective Date; provided, however, that the term of this
Agreement shall automatically be extended for one additional year on the third
anniversary of the Effective Date and each anniversary thereafter unless, not
less than 90 days prior to each such date, either party shall have given notice
to the other that it does not wish to extend this Agreement (the “Term”).

2. Position and Duties. During the Term, the Executive shall serve as Chief
Executive Officer and President of the Company and, to the extent allowable by
law, each of its subsidiaries unless otherwise consented to in writing by the
Executive. The Executive shall have supervision and control over and
responsibility for the general management of the day-to-day business and affairs
and operations of the Company and each of the subsidiaries of which he serves as
Chief Executive Officer and President. Executive shall also have such other
powers and duties as may from time to time be prescribed by the Board of
Directors of the Company (the “Board”) or a committee of independent directors
of the Board, provided that such duties are consistent with the Executive’s
positions or other positions that he may hold from time to time. The Executive
shall perform services for the Company on a full-time basis and devote
substantially all of his working time and efforts to the business and affairs of
the Company.

 

2



--------------------------------------------------------------------------------

During the Term, the Company shall nominate the Executive to serve as a member
of the Board and, if he is so elected, he shall serve as Chairman of the Board.
Notwithstanding the foregoing, the Executive may serve on other boards of
directors, with the approval of the Board, or engage in religious, charitable or
other community activities as long as such services and activities are disclosed
to the Board and do not materially interfere with the Executive’s performance of
his duties to the Company as provided in this Agreement.

3. Compensation and Related Matters. During the Term, Executive shall be
entitled to the following:

(a) Base Salary. The Executive’s annual base salary shall be Two Hundred Fifty
Thousand Dollars ($250,000), subject to the redetermination (but not reduction)
by the Board or the Compensation Committee of the Board (the “Compensation
Committee”). The base salary in effect at any given time is referred to herein
as “Base Salary.” The Base Salary shall be payable in periodic installments in
accordance with the Company’s usual practice for senior executives.

(b) Bonus. The Executive shall be eligible to receive cash incentive
compensation in the form of an annual bonus based on performance as determined
in the sole discretion of the Compensation Committee after consultation with the
Executive (the “Bonus Payment”). The Executive’s target annual Bonus Payment
shall be 100% of his Base Salary (the “Target Bonus”). Except as otherwise
provided in this Agreement, any Bonus Payment shall be paid at the time annual
bonus payments are paid to other senior executive officers which shall be a date
during the two and one-half month period ending on the 15th day of the third
month following the end of the taxable year in which such bonus was earned.

 

3



--------------------------------------------------------------------------------

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement by
the Company for all reasonable expenses incurred by him in performing services
hereunder during the Term, in accordance with the policies and procedures then
in effect and established by the Company for its senior executive officers. In
addition, the Executive shall be entitled to receive prompt reimbursement by the
Company for all reasonable legal fees and expenses incurred by him (i) in
connection with the preparation and negotiation of this Agreement, and (ii) from
time to time during the Term, as Executive reasonably deems necessary or prudent
in connection with or arising out of his services as an executive and/or
director of the Company.

(d) Vacation. The Executive shall be entitled to twenty-five (25) paid vacation
days in each calendar year, which shall be accrued ratably during the calendar
year. The Executive shall also be entitled to all paid holidays given by the
Company to its executives. The Executive may not, without the prior consent of
the Board, carry forward more than five (5) days of unused vacation entitlement
to a subsequent calendar year. Any vacation entitlement that has not been used
by the end of the calendar year or carried forward to the next calendar year
shall be forfeited without pay. Upon termination of his employment for whatever
reason he shall, if appropriate, either be entitled to salary in lieu of any
accrued but unused vacation or be required to repay to the Company any salary
received in respect of vacation taken in excess of his proportionate vacation
entitlement.

(e) Other Benefits. During the Term, the Executive (and in the case of medical
insurance, his eligible dependents) shall be entitled to continue to participate
in or receive benefits under all of the Company’s Employee Benefit Plans in
effect on the date hereof, or under other plans or arrangements that provide the
Executive with benefits, on a benefit by

 

4



--------------------------------------------------------------------------------

benefit basis, at least substantially equivalent to those provided under such
Employee Benefit Plans. As used herein, the term “Employee Benefit Plans”
includes, without limitation, each pension and retirement plan; supplemental
pension, retirement and deferred compensation plan; savings and profit-sharing
plan; stock ownership plan; stock purchase plan; stock option plan; life
insurance plan; medical insurance plan; disability plan; and health and accident
plan or arrangement established and maintained by the Company on the date hereof
for employees of the same status within the hierarchy of the Company. During the
Term, the Executive shall be entitled to participate in or receive benefits
under any employee benefit plan or arrangement which may, in the future, be made
available by the Company to its executives and key management employees, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plan or arrangement. Any payments or benefits payable to
the Executive under a plan or arrangement referred to in this Section 3(e) in
respect of any calendar year during which the Executive is employed by the
Company for less than the whole of such year shall, unless otherwise provided in
the applicable plan or arrangement, be prorated in accordance with the number of
days in such calendar year during which he is so employed. Should any such
payments or benefits accrue on a fiscal (rather than calendar) year, then the
proration in the preceding sentence shall be on the basis of a fiscal year
rather than calendar year.

(f) Taxation of Payments and Benefits. The Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required under applicable law to make such deductions, withholdings
and tax reports. Payments under this Agreement shall be in amounts net of any
such deductions or withholdings. Except as expressly set forth in this
Agreement, nothing in this Agreement shall be construed to require the Employer
to make any payments to compensate the Executive for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

5



--------------------------------------------------------------------------------

(g) Transfer of and Restricted Use of Domain Names: The Company shall transfer
to Executive by way of separate instrument, the Domain Name Transfer and
Assignment Agreement dated March 7, 2007, its rights to domain names
“Marketrate.com” and “Marketrates.com” (collectively “Domain Names”) subject to
the covenants, representations and warranties contained in the Domain Name
Transfer Agreement, provided however, Executive shall not use the Domain Names
or permit the Domain Names to be used: (i) in a manner that violates Executive’s
obligations under this Agreement or, (ii) for a period twenty (20) years after
the Effective Date of the Domain Name Transfer Agreement, in connection with a
Competing Business (as hereinafter defined).

4. Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If the Executive shall be physically or mentally disabled so as
to be unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation, the Board may remove the Executive from any responsibilities
and/or reassign the Executive to another position with the Company for the
remainder of the Term or during the period of such disability. Notwithstanding
any such removal or reassignment, the Executive shall continue to receive the
Executive’s full Base Salary (less any disability pay or sick pay benefits paid
to the Executive

 

6



--------------------------------------------------------------------------------

under the Company’s plans and policies) and benefits (except to the extent that
the Executive is ineligible for one or more such benefits under applicable plan
terms) for a period of time equal to the lesser of (i) six months; or (ii) the
remainder of the Term, and the Executive’s employment may be terminated by the
Company or the Executive at any time thereafter. If any question shall arise as
to whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions under this Agreement with or without reasonable accommodation, the
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 4(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act,
42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. At any time during the Term, the Company
may terminate the Executive’s employment hereunder for Cause in accordance with
the terms of this subsection (c). For purposes of this Agreement, “Cause” shall
mean: (A) conduct by the Executive constituting gross negligence or an act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional,

 

7



--------------------------------------------------------------------------------

customary and de minimis use of Company property for personal purposes; (B) the
Executive’s commission of any felony or a misdemeanor involving deceit,
dishonesty or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury to the Company or any of its subsidiaries
if he were retained in his positions; (C) willful and deliberate refusal by the
Executive to perform his duties hereunder which has continued following written
notice of such refusal from the Board; (D) a breach by the Executive of any of
his obligations under this Agreement which has continued following written
notice of such breach from the Board; (E) a violation by the Executive of the
Company’s written employment policies which has continued following written
notice of such violation from the Board, or (F) willful failure to cooperate in
any reasonable respect with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to so cooperate, or (G) the willful destruction or
willful failure to preserve documents or other materials known by the Executive
to be relevant to such investigation or the willful inducement of others to fail
to cooperate in any reasonable respect or to preserve such documents or other
materials. Anything to the contrary notwithstanding, (1) the Executive shall not
be terminated for “Cause” within the meaning of clauses (C), (D), (E) or (F) of
this subsection (c) unless written notice stating the basis for termination is
provided to the Executive and he is given 15 days to cure the basis for such
claim and, if he fails to cure such basis, the Executive has an opportunity to
be heard in person before the Board at a time and venue selected by the Board
and after such opportunity to be heard there is a vote of not less than a
majority of the Board, at a meeting of the Board called and held for such
purpose, to terminate Executive for “Cause”, and (2) the Executive shall not be
terminated for “Cause” within the meaning of clauses (A), (B) or (G) of this
subsection (c) unless the Executive has an opportunity to be heard before the
Board at a time and venue

 

8



--------------------------------------------------------------------------------

selected by the Board and after such opportunity to be heard there is a vote of
not less than a majority of the Board, at a meeting of the Board called and held
for such purpose, to terminate Executive for “Cause”. No action or inaction by
the Executive shall be deemed to be “willful” under this Section 4(c) if such
action or inaction was undertaken by the Executive in the good faith and
reasonable belief that such act or omission was in, or not opposed to, the best
interests of the Company.

(d) Termination Without Cause. At any time during the Term, the Company may
terminate the Executive’s employment hereunder without Cause if such termination
is approved by a majority of the Board at a meeting of the Board called and held
for such purpose.

(e) Termination by the Executive for Good Reason. At any time during the Term,
the Executive may terminate his employment hereunder for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (A) a substantial diminution or other
substantial adverse change in, or substantial interference with, the nature or
scope of the Executive’s responsibilities, authorities, powers, functions or
duties that is not consented to in writing by the Executive; (B) any removal,
during the Term, from the Executive of any of his titles of Chief Executive
Officer and President that is not consented to in writing by the Executive;
(C) a material breach by the Company of any of its material obligations under
this Agreement; (D) the involuntary relocation of the Company’s offices at which
the Executive is principally employed or the involuntary relocation of the
offices of the Executive’s primary workgroup to a location more than 50 miles
from such offices, or the requirement by the Company that the Executive be based
anywhere other than the Company’s offices at such location, except for required
travel on the Company’s business to an extent

 

9



--------------------------------------------------------------------------------

substantially consistent with the Executive’s business travel obligations; (E) a
reduction in the Executive’s Base Salary or Target Bonus opportunities, (F) the
failure of the Company to obtain the assumption in writing of its obligations
hereunder by any successor to all or substantially all of the business or assets
of the Company; or (G) the failure to nominate the Executive for election to the
Board, and if elected to the Board, the failure of the Executive to be appointed
Chairman of the Board. “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” event has occurred;
(ii) the Executive notifies the Company in writing of the occurrence of the Good
Reason event; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice, to cure the
Good Reason event; and (iv) notwithstanding such efforts, one or more of the
Good Reason events continues to exist. If the Company cures the Good Reason
event during the 30-day period, Good Reason shall be deemed not to have
occurred.

(f) Termination by the Executive Without Good Reason. At any time during the
Term, the Executive may terminate his employment hereunder without Good Reason
by written notice to the Board at least 60 days prior to such termination. Any
such termination shall not constitute a breach of this Agreement by the
Executive.

(g) Notice of Termination. Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written notice (a “Notice
of Termination”) to the other party hereto.

 

10



--------------------------------------------------------------------------------

(h) Date of Termination. “Date of Termination” shall mean: (A) if the
Executive’s employment is terminated by his death, the date of his death; (B) if
the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (C) if the Executive’s employment is terminated
by the Company without Cause under Section 4(d) or by the Executive for Good
Reason under 4(e), 30 days after the date on which a Notice of Termination is
given; and (D) if the Executive’s employment is terminated by the Executive
Without Good Reason under Section 4(f), 60 days after the date on which a Notice
of Termination is given. Notwithstanding the foregoing, in the event that the
Executive gives a Notice of Termination to the Company, the Company may
unilaterally, by notice in writing to the Executive, accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

5. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason during the Term, the Company shall pay or provide to
the Executive (or to his authorized representative or estate): (i) any earned
but unpaid Base Salary, (ii) unpaid expense reimbursements for which acceptable
documentation has been submitted, (iii) accrued but unused vacation that has not
been forfeited, (iv) any vested benefits the Executive may have under any
employee benefit plan of the Company, consistent with plan terms, and (v) any
annual Bonus Payment earned but unpaid for any completed fiscal year
(collectively, the “Accrued Benefit”). The Company shall pay or provide the
Accrued Benefit to Executive promptly, but in any event within 30 days of the
Date of Termination, provided however, Executive’s earned but unpaid annual
Bonus Payment for a completed fiscal year, if any, shall be made on or before
the date the Executive would have received such annual Bonus Payment had his
employment not terminated. In the event Executive’s employment is terminated due
to death or disability, the

 

11



--------------------------------------------------------------------------------

Accrued Benefit will also include a Bonus Payment based upon the Target Bonus
and performance objectives achieved with respect to the current fiscal year,
prorated in accordance with the number of days in such fiscal year the Executive
actually performed services for the Company (“Prorated Bonus Payment”). Such
Prorated Bonus Payment shall be made on or before the date the Executive would
have received the full annual Bonus Payment had his employment not terminated.

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. If the Executive’s employment is terminated by the Company without Cause
as provided in Section 4(d), or the Executive terminates his employment for Good
Reason as provided in Section 4(e), then the Company shall, through the Date of
Termination, pay the Executive his Accrued Benefit. In addition, subject to the
Executive entering into and not revoking a separation agreement within 90 days
after the Date of Termination in a form reasonably agreeable to the Company
(“Separation Agreement”) pursuant to which Executive’s obligations shall be
limited to: (1) agreeing to not disparage the Releasees, (2) reaffirming
Executive’s post-employment obligations pursuant to Section 7 of this Agreement,
and (3) generally releasing the Company and related entities and persons
(“Releasees”) from all claims through the later of the Date of Termination, or
the date the Executive enters into the Separation Agreement except that
Executive shall not be required to release his rights under (i) the Company’s
employee benefit plans, (ii) this Agreement, (iii) the Indemnification Agreement
, (iv) the Domain Transfer and Assignment Agreement, ( v) any directors &
officers insurance policies, or (vi) any rights of contribution from the Company
or any Releasees arising under applicable law where the Executive, on the one
hand, and the Company or any Releasees, on the

 

12



--------------------------------------------------------------------------------

other hand, are held jointly liability (“General Release”), Executive will be
entitled to the following:

(i) the Company shall pay the Executive an amount equal to one and one half
(1.5) times the sum of the Executive’s Base Salary and his Average Bonus
Compensation (the “Severance Amount”). Subject to subsection (iv) below, the
Severance Amount shall be paid out in equal monthly installments over eighteen
months commencing on the first business day that occurs 90 days after the Date
of Termination, with the first installment thereof containing the amounts that
would have been paid during such 90 day period if the installments had commenced
on the Date of Termination (i.e., such first installment shall contain three
eighteenths of the Severance Amount) and each of the remaining fifteen
installments containing one eighteenth of the Severance Amount, provided
however, the Company shall not be obligated to pay Executive any part of the
Severance Amount until the General Release becomes fully effective. For purposes
of this Agreement, “Average Bonus Compensation” shall mean the average of the
Bonus Payments under Section 3(b) received by the Executive for the two
immediately preceding fiscal years. In no event shall “Average Bonus
Compensation” include any sign-on bonus, retention bonus or any other special
bonus. Notwithstanding the foregoing, if the Executive materially breaches any
of the provisions contained in Section 7 of this Agreement, in addition to any
other legal or equitable remedies it may have for such breach, the Company shall
have the right to terminate or suspend the Severance Amount payments under this
Agreement. The termination or suspension of such payments in the event of a
breach by the Executive will not affect Executive’s continuing obligations under
this Agreement. Furthermore, in the event the Executive

 

13



--------------------------------------------------------------------------------

terminates his employment for Good Reason as provided in Section 4(e), he shall
be entitled to the Severance Amount only if he provides the Notice of
Termination provided for in Section 4(f) within 60 days after the Executive
obtains knowledge of the occurrence of the event or events which constitute such
Good Reason as specified in Section 4(e);

(ii) upon the date the General Release becomes fully effective, (1) all stock
options and other stock-based awards then held by the Executive and granted to
the Executive prior to December 31, 2006 shall immediately vest and become
exercisable and nonforfeitable, and (2) all stock options and other stock-based
awards then held by the Executive and granted to the Executive on or after
January 1, 2007 in which the Executive would have vested if he had remained
employed for 18 months following the Date of Termination shall vest and become
exercisable and nonforfeitable;

(iii) subject to the Executive’s election to continue health benefits and
co-payment of premium amounts at the active employees’ rate, the Executive and
his eligible dependents shall continue to participate in the Company’s group
health, dental and vision program for 18 months at the Company’s expense;
provided, however, that the continuation of health benefits under this Section
shall reduce and count against the Executive’s rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);

(iv) anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s termination of employment, the Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal

 

14



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended (the “Code”), and if any payment that the
Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earliest of (i) six months after the Executive’s
Date of Termination, (ii) the Executive’s death, or (iii) such other date as
will cause such payment not to be subject to such interest and additional tax,
and the initial payment shall include a catch-up amount covering amounts that
would otherwise have been paid during the first six-month period but for the
application of this Section 5(b)(iv).

6. Change in Control The provisions of this Section 6 set forth certain terms
reached between the Executive and the Company regarding the Executive’s rights
and obligations upon the occurrence of a Change in Control of the Company. These
provisions are intended to assure and encourage in advance the Executive’s
continued attention and dedication to his assigned duties and his objectivity
during the pendency and after the occurrence of any such event. These provisions
shall apply in lieu of, and expressly supersede, the provisions of Section 5(b)
regarding Severance Amount, enhanced equity opportunities and benefits upon a
termination of employment.

(a) Definition. For purposes of this Agreement, “Change of Control” shall mean
the occurrence of any of the following events:

(i) Any transaction or series of transactions, as a result of which any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act and the
rules and regulations thereunder) (other than (i) the Company, (ii) a person
that directly

 

15



--------------------------------------------------------------------------------

or indirectly controls the Company on the date of this Agreement, (iii) a person
that is controlled by or is under common control with the Company, or (iv) any
one or more employee benefit plans or related trusts established for the benefit
of the employees of the Company or any affiliate of the Company) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

(ii) A change in the composition of the Board occurring within a 24 month
period, as a result of which fewer than a sixty-five percent of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(i) are directors of the Company as of the date hereof, or (ii) are elected, or
nominated for election, to the Board of Directors of the Company with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual not
otherwise an Incumbent Director whose election or nomination is in connection
with an actual or threatened proxy contest relating to the election of directors
to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation or entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the approval by the stockholders of the Company of an
agreement for the sale or disposition by the Company and/or its subsidiaries of
all or substantially all the Company’s consolidated assets.

 

16



--------------------------------------------------------------------------------

(b) Change in Control Payment.

(i) If within 24 months after the occurrence of the first event constituting a
Change in Control, the Executive’s employment is terminated by the Company
without Cause as provided in Section 4(d) or the Executive terminates his
employment for Good Reason as provided in Section 4(e), then the Company shall
pay the Executive within thirty (30) days of the Date of Termination, a lump sum
in cash in an amount equal to two times the sum of (A) the Executive’s current
Base Salary, plus (B) the Executive’s Average Bonus Compensation as defined in
Section 5(b)(i) (the “Lump Sum Severance Amount”), provided, however, that if
the Change in Control does not constitute a “change in ownership or effective
control” or a “change in the ownership of a substantial portion of the Company’s
assets” for purposes of Section 409A of the Code, the Lump Sum Severance Amount
shall instead be paid to the Executive in substantially equal monthly
installments over an 18 month period commencing on the Date of Termination;

(ii) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, upon a Change in Control, all stock options and
other stock-based awards granted to the Executive by the Company shall
immediately accelerate and become exercisable and non-forfeitable as of the
effective date of such Change in Control;

 

17



--------------------------------------------------------------------------------

(iii) subject to the Executive’s election to continue health benefits and
co-payment of premium amounts at the active employees’ rate, the Executive and
his eligible dependents shall continue to participate in the Company’s group
health, dental and vision program for 18 months at the Company’s expense;
provided, however, that the continuation of health benefits under this Section
shall reduce and count against the Executive’s rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);

(iv) anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s termination of employment, the Executive is considered a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment that the Executive becomes entitled to under this Agreement
is considered deferred compensation subject to interest and additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earliest of (i) six months after the Executive’s
Date of Termination, (ii) the Executive’s death, or (iii) such other date as
will cause such payment not to be subject to such interest and additional tax,
and the initial payment shall include a catch-up amount covering amounts that
would otherwise have been paid during the first six-month period but for the
application of this Section (b)(iv).

 

18



--------------------------------------------------------------------------------

(c) Gross-Up Payment.

(i) anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Severance Payments”), would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Severance Payments, any
Federal, state, and local income tax, employment tax and Excise Tax upon the
payment provided by this Section 6(c), and any interest and/or penalties
assessed with respect to such Excise Tax, shall be equal to the Severance
Payments.

(ii) subject to the provisions of Section 6(c)(iii) below, all determinations
required to be made under this Section 6(c)(ii), including whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected by the Company and which has not
rendered services to the Company within two years prior to its engagement (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal

 

19



--------------------------------------------------------------------------------

rates of individual taxation in the state and locality of the Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which would be obtained from deduction of such state and local
taxes. The initial Gross-Up Payment, if any, as determined pursuant to this
Section 6(c)(ii), shall be paid to the applicable taxing authorities as
withholding taxes on behalf of the Executive within five business days of the
date that the Excise Tax is due. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, the Company shall furnish the Executive
with an opinion of the Accounting Firm that failure to report the Excise Tax on
the Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (an “Underpayment”). In the event that the Company exhausts its remedies
pursuant to Section 6(c)(iii) below and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred, consistent with the calculations required
to be made hereunder, and any such Underpayment, and any interest and penalties
imposed on the Underpayment and required to be paid by the Executive in
connection with the proceedings described in Section 6(c)(iii) below, shall be
promptly paid by the Company to the applicable taxing authorities as withholding
taxes for the benefit of the Executive.

 

20



--------------------------------------------------------------------------------

(iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, provided that the Company has set aside
adequate reserves to cover the Underpayment and any interest and penalties
thereon that may accrue, the Executive shall:

(A) give the Company any information in his possession reasonably requested by
the Company relating to such claim,

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by a law
firm of nationally recognized standing in the area of business law selected by
the Company,

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

 

21



--------------------------------------------------------------------------------

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including all attorneys’ fees and additional interest and penalties)
incurred by the Company or the Executive in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such contest, representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this
Section 6(c)(iii), the Company shall control all proceedings taken in connection
with such contest in a professional and diligent manner and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
its sole option, contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall reasonably determine, provided that the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issues raised by the
Internal Revenue Service or any other taxing authority.

(iv) Any Gross-Up Payment or other reimbursement hereunder shall be made by no
later than the end of the calendar year next following the calendar year in
which the related Excise Tax is required to be paid.

 

22



--------------------------------------------------------------------------------

7. Confidential Information, Noncompetition and Cooperation.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business as then conducted or as then
actively considered and the disclosure of which could reasonably be expected to
result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property in the areas
in which the Company is then conducting business or is actively considering
conducting business; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities in the areas in which the Company is then
conducting business or is actively considering conducting business (including,
without limitation, possible acquisitions or dispositions of businesses or
facilities which have been actively discussed and considered by the senior
management of the Company). Confidential Information includes, without
limitation, information concerning the business the Company is then conducting
or the business the Company is actively considering conducting that is developed
by the Executive in the course of or in connection with the Executive’s
employment by the Company. Confidential Information also includes the
confidential information of others with which the Company has a business
relationship and which the Executive knows or has reason to know is confidential
information of such others. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless due to
breach of the Executive’s duties under Section 7(b).

 

23



--------------------------------------------------------------------------------

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Company hereunder and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company. Anything herein to the contrary notwithstanding, the provisions of this
subsection (b) shall not apply (i) when disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, provided that, unless otherwise prohibited
by law, the Executive shall provide Company with prompt notice of any such
requested or required disclosure and shall cooperate in all reasonable respects
with the Company in any effort by the Company to prevent or otherwise contest
such disclosure, or (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment by the Company
hereunder and which concern the business that the Company is then conducting or
is actively considering conducting will be and remain the sole property of the
Company. The Executive will return to the Company all such materials and
property as and when requested by the Company. In any event, the Executive will
return all such materials and property promptly following termination of the
Executive’s employment for any reason. The Executive will not retain any such
material or property or any

 

24



--------------------------------------------------------------------------------

copies thereof after such termination. Anything herein to the contrary
notwithstanding, the Executive shall be entitled to retain, subject to his
obligations set forth in this Section 7, copies of: (i) papers and other
materials of a personal nature, including, but not limited to, photographs,
correspondence, personal diaries, calendars and rolodexes, personal files and
phone books, and: (ii) information showing his compensation or relating to
reimbursement of expenses, (ii) information that he reasonably believes may be
needed for tax purposes, (iii) plans, programs and agreements relating to his
employment, or termination thereof, with the Company, and (iv) minutes,
presentation materials and personal notes from any meeting of the Board, or any
committee thereof, while he was a member of the Board.

(d) Noncompetition and Nonsolicitation. During the Term and for 12 months
thereafter (the “Restricted Period”), the Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Company); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Company. The Executive
understands that the restrictions set forth in this Section 7(d) are intended to
protect the Company’s interest in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in world which is competitive

 

25



--------------------------------------------------------------------------------

with any business which the Company or any of its subsidiaries is then
conducting or is actively considering conducting at the applicable time of
determination, provided however, a business shall not be deemed a “Competing
Business” merely because it engages in online advertising, online sales or
online advertising related syndication. Executive acknowledges and agrees that
if he violates any of the provisions of this Section 7, the running of the
Restricted Period will be extended by the time during which he engages in such
violations. Executive understands that his obligations under this Section 7 will
continue in accordance with its express terms regardless of any changes in
title, position, duties, salary, compensation or benefits or other terms and
conditions of employment. Executive further understands that his obligations
under this Section 7 will continue following the termination of employment
regardless of the manner of such termination. Executive expressly consents to be
bound by the provisions of this Section 7 for the benefit of the Company or any
parent, subsidiary, successor or permitted assign to whose employ Executive may
be transferred in accordance with the terms and conditions hereof without the
necessity that this Section 7 be resigned at the time of such transfer.
Notwithstanding the foregoing, the Executive may own up to two percent (2%) of
the outstanding securities of a publicly held entity which constitutes or is
affiliated with a Competing Business.

(e) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the

 

26



--------------------------------------------------------------------------------

Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

(f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, upon reasonable prior notice and, to the extent practicable, during
normal business hours, the Executive shall cooperate in all reasonably respects
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the
Executive was employed by the Company. The Executive’s reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Executive’s employment, upon reasonable prior notice, the
Executive also shall cooperate in all reasonable respects with the Company in
connection with any investigation or review by any federal, state or local
regulatory authority to the extent that any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company. The Company shall promptly reimburse the Executive for all reasonable
out-of-pocket expenses reasonably incurred in connection with the Executive’s
performance of obligations pursuant to this Section 7(f). Such expenses shall
include, but not limited to, travel costs consistent with the Company’s travel
reimbursement policy then in effect, and reasonable legal fees to the extent
that the Executive reasonably and in good faith believes that there is or will
be a conflict between his interests and

 

27



--------------------------------------------------------------------------------

the interests of the Company in connection with the matter about which the
Company has requested cooperation and that, therefore, separate representation
is warranted. In addition, following the Term, for all time the Executive
reasonably expends in cooperating pursuant to this Section 7(f), the Company
shall compensate Executive at the rate of $120.00 per hour provided however,
Executive’s right to compensation shall not apply to time spent in activities
that could have been compelled pursuant to a subpoena, including testimony and
related attendance at depositions, hearings or trials. The Executive’s
entitlement to reimbursement of such expenses, including reasonable legal fees,
shall in no way limit or affect the Executive’s rights to be indemnified and/or
advanced expenses in accordance with the Company’s corporate documents, any
applicable insurance policy and/or in accordance with the Indemnification
Agreement between the Executive and the Company dated                     , 2007
(the “Indemnification Agreement”).

(g) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of any of the promises set forth in this Section 7, and that in any
event money damages would be an inadequate remedy for any such breach.
Accordingly, the Executive agrees that if the Executive breaches, or proposes to
breach, any portion of this Section 7, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company.

 

28



--------------------------------------------------------------------------------

8. Resolution of Disputes. Any claim or controversy arising out of or relating
to this Agreement or the Executive’s employment with the Company or the
termination thereof (including, without limitation, any claims of unlawful
employment discrimination whether based on age or otherwise) (collectively,
“Covered Claims”) shall, to the fullest extent provided by law, be resolved by
binding arbitration to be held, unless otherwise agreed, in Boston,
Massachusetts under the auspices of the American Arbitration Association
(“AAA”), in accordance with the National Rules for the Resolution of Employment
Disputes including, but not limited to, the rules and procedures applicable to
the selection of arbitrators. In the event that any person or entity other than
the Executive or the Company may be a party with regard to any such controversy
or claim, such controversy or claim, to the extent involving such third party,
shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. This Section 8 shall be specifically
enforceable. The foregoing notwithstanding, in the event of any actual or
threatened breach by the Executive of any of the provisions of Section 7 of this
Agreement, the Company shall be entitled to obtain injunctive and such other
equitable relief with respect to such breach by pursuing a court action.

9. Waiver of Rights Severance Plan Rights. Executive acknowledges and agrees
that that if the Company has any agreement, policy, program or plan (other than
any qualified retirement plan) or other arrangement for paying amounts to
employees in connection with terminations of employment. (“Company Severance
Plan”) under which Executive is eligible for payments under the terms of such
Company Severance Plan, Executive’s right to payments, benefits and enhanced
equity opportunities in connection with the termination of his employment under
this Agreement is contingent on Executive expressly waiving any and all rights
under the Company Severance Plan within 90 days after the Date of Termination.

 

29



--------------------------------------------------------------------------------

10. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any permitted court action, each of the Executive and the Company (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process by
notice in accordance with Section 15 below; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

11. Integration. This Agreement, together with the Indemnification Agreement,
and the Domain Name Transfer and Assignment Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties concerning such subject
matter, including without limitation the Prior Agreement.

12. Assignment; Successors and Assigns, etc. Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Company may assign its rights under this Agreement
without the consent of the Executive in the event that the Company shall
consolidate with or merge into any other corporation, partnership, organization
or other entity, or transfer all or substantially all of its properties or
assets to any other corporation, partnership, organization or other entity. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

30



--------------------------------------------------------------------------------

14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. 409A.

(a) All benefits and payments to the Executive hereunder and intended to be in
accordance with Section 409A of the Code, and the Company shall have the right,
acting reasonably, in good faith and upon prior notice to the Executive and/or
when requested by the Executive, to amend or modify this Agreement, but only to
the extent necessary to avoid the imposition of additional taxes, penalties and
interest under such Section 409A; provided that such amendment or modification
substantially preserves the value to the Executive of the affected benefit or
payment.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

31



--------------------------------------------------------------------------------

(c) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.

(d) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board. Any notice so
sent shall be deemed to be given upon receipt.

 

32



--------------------------------------------------------------------------------

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

19. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or pdf, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

20. Survivorship. Except as otherwise expressly set forth in this Agreement, to
the extent necessary to carry out the intentions of the parties hereunder, the
respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment.

* * *

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

SALARY.COM, INC. By:   /s/ Bryce Chicoyne Its:   Sr. Vice President and Chief
Financial Officer

 

Gregory Kent Plunkett /s/ G. Kent Plunkett

 

 

34